                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 WINDELL SINGLETON; and LINDA
 WILLIAMS,

                Plaintiffs,                                CIVIL ACTION NO.: 4:19-cv-27

         v.

 MCLANE COMPANY, INC.; TRANSCO,
 INC.; ACE AMERICAN INSURANCE
 COMPANY; and ERIC LEAVIGNE,

                Defendants.


                                           ORDER

        Presently before the Court is the parties’ Stipulation of Dismissal. (Doc. 16.) Pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court hereby DISMISSES this action with

prejudice and TERMINATES all motions and deadlines. The Clerk of Court shall CLOSE this

case.

        SO ORDERED, this 12th day of February, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
